Citation Nr: 0100908	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-21 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from December 1985 to December 
1987 and unverified continuous active military service from 
December 1967 to December 1985.

Initially the Board of Veterans' Appeals (Board) notes that 
in rating decisions dated March 1999 and August 1999, the 
regional office (RO) also denied claims for service 
connection for hepatitis, enlarged heart, diabetes mellitus, 
hydradenitis suppurativa, epididymitis, prostatitis with 
hematuria, herpes genitalis and fracture of the right wrist.  
Since these claims were denied as not well grounded and 
became final during the period of July 14, 1999 (Morton 
Case), and the effective date of the enactment of the 
Veterans Claims Assistance Act of 2000 (Pub. L. No. 106-475, 
114 Stat. 2096 (2000)), these claims are referred back to the 
RO for further adjudication.


FINDING OF FACT

The evidence submitted in support of the claim for service 
connection for hypertension establishes a nexus between 
current hypertension and service.


CONCLUSION OF LAW

Hypertension was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991, & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2000).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2000).

Service medical records reveal that the veteran denied any 
history of high blood pressure during his enlistment physical 
performed in October 1967.  In April 1979 the veteran was 
referred to the Hypertension Screening Program after a 
recorded blood pressure of 150/94.  A five-day blood pressure 
screening was completed, which yielded readings all within 
normal limits.  The blood pressure readings averaged 122/73. 

Service medical records further reveal only one elevated 
blood pressure reading occurring between the enlistment 
physical and April 1979.  This occurred in January 1976.  The 
veteran had three borderline blood pressure readings during 
this same period in August 1975, November 1976 and December 
1977.

In September 1979 the veteran presented to the emergency room 
with complaints of chest pain and rapid heart beat.  His 
blood pressure was recorded at 160/100.  An electrocardiogram 
showed no gross abnormality.  A chest x-ray was unremarkable 
except for a one-centimeter (cm) round density to the left 
cardiac in left base.  The initial assessment was that the 
chest pain etiology was unknown, but may be related to 
hypertension.  Internal medicine performed a consult and made 
a provisional diagnosis of hypertension.    The final 
diagnosis upon discharge from the hospital was costal 
chondritis, right third and fourth and mild essential 
hypertension.  The plan was to recheck appropriately.  The 
veteran was instructed on a low-sodium diet. 

Service medical records show further borderline blood 
pressure readings in December 1979, September 1980, June 1981 
and January 1985.  An elevated reading of 152/92 was recorded 
in April 1983.  An elevated reading of 146/100 was recorded 
in March 1984, which was followed up by a five-day blood 
pressure screening.  Ten blood pressure readings were taken 
in the morning and evening for five consecutive days.  The 
average reading was 128/88; however, the diastolic pressure 
was 100 on two readings, 96 on two readings and in the low 
nineties for two readings.  Elevated readings were also 
recorded in May 1985 and January 1987. 

At the time of his separation examination in June 1987, the 
veteran reported a history of high or low blood pressure.  
His single reported blood pressure reading was 138/80.

Following his separation from the service on December 31, 
1987, the veteran was seen at a military medical facility 
from January 1998 to December 1998.  A diagnosis of 
hypertension was made in January 1998 and Lisinopril was 
increased from 20 mg to 40 mg.  It was noted that the 
elevation in blood pressure may be partially due to increase 
in weight since the last visit in October 1997.  The veteran 
continued on Lisinopril through December 1998.

II.  Analysis

The Board has reviewed all of the evidence of record and 
first notes that there was an in service diagnosis of mild 
essential hypertension in September 1979.  Periodic 
borderline and elevated blood pressure readings followed the 
diagnosis from December 1979 to January 1987.  Additionally, 
there is a recent diagnosis of hypertension in 1998.  Blood 
pressure medication, Lisinopril, was adjusted upward in 
January 1998, suggesting that the veteran had been on the 
medication for some period prior thereto.  The Board agrees 
with the RO that there was only one diagnosis of hypertension 
in service, that there were some normal or borderline blood 
pressure readings thereafter in service, and that the 
separation examination showed a normal blood pressure 
reading.  The Board must point out, however, that by 
regulation hypertension is defined as a chronic condition.  
38 C.F.R. § 3.309(a) (2000).  In the Board's view, the 
presence of at least some elevated and borderline readings 
after the diagnosis in service, as well as the undisputed 
current existence of hypertension, is sufficient to at least 
place the positive and negative evidence in equipoise as to 
whether the diagnosis of hypertension in service can be 
dissociated from the diagnosis of hypertension post service.  
In this circumstance the benefit of the doubt doctrine is for 
application.  38 U.S.C.A. § 5107.  Accordingly, the Board 
finds that hypertension was incurred in service and that it 
continued thereafter, that there is competent evidence that 
the veteran currently has this disability and that service 
connection for hypertension is warranted.
     

ORDER

The claim for service connection for hypertension is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

